 Case 3:21-cv-00098-SMY Document 10 Filed 04/12/21 Page 1 of 5 Page ID #36




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

JABRIL HASSAN GARNER, #Y32973,                  )
                                                )
                      Plaintiff,                )
       vs.                                      )       Case No. 3:21-cv-00098-SMY
                                                )
WEXFORD HEALTH SOURCES, INC.,                   )
DR. SIDDIQUI,                                   )
ANGIE CRAIN,                                    )
FRANK LAWRENCE, and                             )
ANTHONY WILLS, Warden of Menard                 )
Correctional Center,                            )
                                                )
                      Defendants.               )

                           MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Jabril Hassan Garner, an inmate of the Illinois Department of Corrections

currently incarcerated at Menard Correctional Center (“Menard”), filed the instant lawsuit

pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights. He asserts

violations of the Eighth Amendment and seeks injunctive relief and monetary damages. (Doc. 1).

       This case is now before the Court for preliminary review of the Complaint under 28 U.S.C.

§ 1915A, which requires the Court to screen prisoner Complaints to filter out nonmeritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous, malicious,

fails to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b).

                                        The Complaint

       Plaintiff makes the following allegations in the Complaint (Doc. 1): Plaintiff hit his eye

on a piece of metal in the gym in June 2019. He had a knot above his eye and sharp pain and a

burning sensation in his eye. Plaintiff advised Angie Crain, the Health Care Unit Administrator,

                                                    1
 Case 3:21-cv-00098-SMY Document 10 Filed 04/12/21 Page 2 of 5 Page ID #37




and Dr. Siddiqui of the injury and they did nothing for him. He wrote to Warden Frank Lawrence

but he did nothing. Wexford Health Sources, Inc. did nothing. Plaintiff wrote multiple grievances

on the matter, which were reviewed by Warden Lawrence, but nothing was done. He is still

suffering from headaches, feeling light-headed, and eye problems.

         Based on the allegations in the Complaint, the Court designates the following claim:

         Count 1:       Eighth Amendment claim against Crain, Siddiqui, Lawrence, and
                        Wexford for deliberate indifference to Plaintiff’s serious medical
                        needs by failing to provide, or ensuring that he received, medical
                        treatment for his eye injury.

Any other claim that is mentioned in the Complaint but not addressed in this Order should be

considered dismissed without prejudice as inadequately pled under the Twombly pleading

standard. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a

claim upon which relief can be granted if it does not plead “enough facts to state a claim to relief

that is plausible on its face”).

                                            Discussion

         Prison officials and medical staff violate the Eight Amendment’s prohibition on cruel and

unusual punishment when they act with deliberate indifference to a prisoner’s serious medical

needs. Rasho v. Elyea, 856 F.3d 469, 475 (7th Cir. 2017). To state such a claim, a prisoner must

allege facts suggesting that (1) he suffered from an objectively serious medical condition, and (2)

the defendant acted with deliberate indifference to his medical needs.          Id.   “[D]eliberate

indifference may be found where an official knows about unconstitutional conduct and facilitates,

approves, condones, or turns a blind eye to it.” Perez v. Fenoglio, 792 F.3d 768, 781 (7th Cir.

2015).

         The allegations in the Complaint are sufficient to proceed on the deliberate indifference

claim in Count 1 against Crain, Dr. Siddiqui, and Lawrence. However, the allegations do not

                                                     2
 Case 3:21-cv-00098-SMY Document 10 Filed 04/12/21 Page 3 of 5 Page ID #38




indicate or suggest that Wexford maintains a policy or practice that caused a violation of Plaintiff’s

constitutional rights. See Woodward v. Corr. Med. Serv. of Ill., Inc., 368 F.3d 917, 927 (7th Cir.

2004) (corporation can be held liable for deliberate indifference if it had a policy or practice that

caused the violation). Therefore, Plaintiff fails to state a viable claim against Wexford and it will

be dismissed.

                                         Injunctive Relief

       Because the Complaint includes a request for injunctive relief, Anthony Wills, the current

Warden of Menard Correctional Center, in his official capacity, will be added as a Defendant. See

Gonzales v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011) (holding warden is proper defendant

for injunctive relief claim as he would be responsible for ensuring that any injunctive relief would

be carried out).

                                            Disposition

       The Complaint (Doc. 12) states a colorable claim in COUNT 1 against ANGIE CRAIN,

DR. SIDDIQUI, and FRANK LAWRENCE but not against Wexford Health Sources, Inc.

Accordingly, WEXFORD HEALTH SOURCES, INC. is DISMISSED without prejudice and

the Clerk of Court is DIRECTED to TERMINATE it as a defendant. Additionally, the Clerk is

DIRECTED to ADD ANTHONY WILLS, in his official capacity as the Warden of Menard

Correctional Center, as a defendant for purposes of Plaintiff’s request for injunctive relief.

       The Clerk of Court shall prepare for ANGIE CRAIN, DR. SIDDIQUI, FRANK

LAWRENCE, and ANTHONY WILLS, Warden of Menard Correctional Center (official

capacity only): (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons),

and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms,

a copy of the Complaint (Doc. 1), and this Memorandum and Order to Defendant’s place of



                                                      3
 Case 3:21-cv-00098-SMY Document 10 Filed 04/12/21 Page 4 of 5 Page ID #39




employment as identified by Plaintiff. If a Defendant fails to sign and return the Waiver of Service

of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk

shall take appropriate steps to effect formal service on the Defendant, and the Court will require

the Defendant to pay the full costs of formal service, to the extent authorized by the Federal Rules

of Civil Procedure.

       If a Defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the Defendant’s current work address, or, if not known,

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant

to Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment includes

the payment of costs under 28 U.S.C. § 1915, he will be required to pay the full amount of the

costs, even though his application to proceed in forma pauperis was granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a



                                                     4
 Case 3:21-cv-00098-SMY Document 10 Filed 04/12/21 Page 5 of 5 Page ID #40




delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       Finally, based on the allegations in the Complaint, the Clerk of Court is DIRECTED to

ENTER the standard qualified protective order pursuant to the Health Insurance Portability and

Accountability Act.

       IT IS SO ORDERED.

       DATED: April 12, 2021

                                                       s/ Staci M. Yandle_____
                                                       STACI M. YANDLE
                                                       United States District Judge


                                          Notice to Plaintiff

        The Court will take the necessary steps to notify the Defendants of your lawsuit and serve
them with a copy of your Complaint. After service has been achieved, the Defendants will enter
an appearance and file an Answer to your Complaint. It will likely take at least 60 days from the
date of this Order to receive the Defendants’ Answers, but it is entirely possible that it will take 90
days or more. When Defendants have filed Answers, the Court will enter a Scheduling and
Discovery Order containing important information on deadlines, discovery, and procedures.
Plaintiff is advised to wait until counsel has appeared for the Defendants before filing any motions,
to give the Defendants notice and an opportunity to respond to those motions. Motions filed before
Defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need
not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                      5
